EXHIBIT 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made, effective as of May 9, 2014, by and between Gibraltar
Industries, Inc., a Delaware corporation, with offices at 3556 Lake Shore Road,
Buffalo, New York 14219 (the “Company”), and Frank Heard, an individual residing
at , (the “Executive”).

RECITALS:

The Company desires to employ the Executive and the Executive desires to be
employed by the Company as the Company’s President and Chief Operating Officer.
The Company and the Executive desire to set forth in writing the terms and
conditions upon which the Executive will be employed by the Company.

CONSIDERATION:

NOW, THEREFORE, in consideration of the conditions and covenants set forth in
this Agreement, the parties hereto agree as follows:

ARTICLE 1.

Employment and Duties

1.01 Employment. The Company hereby agrees to, and does hereby employ the
Executive, and the Executive hereby agrees to and does hereby accept employment,
as the President and Chief Operating Officer of the Company. It is contemplated
that the Executive will continue to serve as the President and Chief Operating
Officer of the Company subject to the provisions of this Agreement and the right
of the Company’s Board of Directors to elect new officers. The Executive agrees
that in the event his employment with the Company is terminated for any reason
whatsoever, effective as of the date of such termination the Executive will be
deemed and construed, without any further action on the part of the Executive
(including, but not limited to, the execution and delivery of a written
resignation letter), to have resigned: (a) from his position as President and
Chief Operating Officer; (b) from all other positions he may hold as an officer
or director or member of the management of any corporation or other entity that
is directly or indirectly owned by the Company; and (c) from any and all other
positions he may hold with the Company or any of the Company’s direct or
indirect subsidiaries, whether as an officer or employee or as a member of any
committee, board or other executive or administrative body.

1.02 Duties. During the period of his employment under this Agreement the
Executive shall report to Brian J. Lipke, the Company’s Chief Executive Officer
and shall perform such executive duties and responsibilities as may be assigned
to him, from time to time, by Mr. Lipke or the Board of Directors of the Company
and shall at all times be subject to the control of the Company’s Board of
Directors in the performance of such duties. The Executive may become a director
or trustee of any corporation or entity that does not constitute a Competitive
Operation as described in Section 4.03 hereof; provided that, the Executive will
not be permitted to serve as a member of the board of directors of more than
three (3) companies



--------------------------------------------------------------------------------

whose shares are traded on any U.S. or foreign, nationally recognized, stock
exchange operating without first obtaining the approval of the Company’s Board
of Directors.

1.03 Promotional Opportunities. Nothing in this Agreement shall be deemed to
limit or impair any opportunity which the Executive may have for promotion to a
higher office within the Company’s management structure. In the event of any
such promotion, the provisions of Section 1.02 relating to the Executive’s
duties and responsibilities will automatically be deemed to be modified to the
extent such duties, responsibilities and reporting have been mutually agreed to
by the Company and the Executive.

ARTICLE 2.

Compensation and Fringe Benefits

2.01 Base Salary. The annual base salary of the Executive (hereinafter the “Base
Salary”) shall be equal to U.S. $450,000.00. The Base Salary of the Executive
shall be evaluated annually by the Compensation Committee of the Company’s Board
of Directors (the “Compensation Committee”) and may, in the sole discretion of
the Compensation Committee, be increased from time to time. The Base Salary of
the Executive shall be paid to the Executive in substantially equal
installments, less applicable withholding taxes at the same time that the
Company issues payroll checks to the employees of the Company’s then existing
corporate offices. If, at any time after the date hereof the Base Salary of the
Executive is increased, the term “Base Salary” as used in this Agreement shall
mean the Base Salary of the Executive as so increased. For the 2014 calendar
year, the Executive shall be paid a pro-rata portion of his Base Salary based on
the portion of 2014 occurring after the date hereof.

2.02 Incentive Compensation.

(a)    (a) Subject to the following provisions of this Section 2.02, the
Executive shall be entitled to participate in the Company’s annual cash
incentive compensation program known as the Management Incentive Compensation
Plan (the “MICP”) and the annual cash incentive compensation which shall be
payable to the Executive for the achievement by the Company of the targeted
level of performance as established by the Compensation Committee under the MICP
shall be equal to seventy five percent (75%) of the Base Salary of the Executive
as in effect from time to time; provided that, with respect to the 2014 calendar
year, the amount of the annual cash incentive compensation which the Executive
shall be entitled to receive under the MICP shall be based on the pro-rata
portion of the Executive’s Base Salary which is paid to the Executive in 2014.
In connection with the Executive’s participation in the MICP, the Executive
shall also be entitled to participate in and receive awards of restricted stock
units under the management stock purchase plan (“MSPP”), a feature of the
Gibraltar Industries, Inc. 2005 Equity Incentive Plan (the “Omnibus Plan”).

(b) The Executive shall also be entitled to participate in and to receive awards
under the Company’s equity based long term incentive plan (the “LTIP”), which,
currently provides executives with annual awards of restricted stock units which
have a time based vesting schedule and annual awards of performance stock units,
which performance stock units are also subject to vesting requirements whose
final value is determined by the degree to which pre-established performance
goals have been met or exceeded. The aggregate value of the time

 

2



--------------------------------------------------------------------------------

based restricted stock units which shall be awarded to the Executive annually
under the LTIP shall be equal to sixty percent (60%) of the Executive’s then
applicable Base Salary and the aggregate value of the performance stock units
which shall be awarded to the Executive for the achievement by the Company of
the targeted level of performance as established by the Compensation Committee
under the LTIP shall be equal to one hundred ten percent (110%) of the
Executive’s then applicable Base Salary. Notwithstanding the foregoing and for
the avoidance of doubt, with respect to the 2014 calendar year, the aggregate
value of the time based restricted stock units which shall be awarded to the
Executive shall be based on the full amount of the Executive’s Base Salary (not
a pro-rata portion thereof), which award of time based restricted stock units
shall vest at an annual rate of twenty five percent (25%) beginning on the first
anniversary of the grant date (which grant date will occur within thirty five
(35) days following the date hereof) and continuing on each subsequent
anniversary of the grant date; and the aggregate value of the performance stock
units which shall be awarded to the Executive shall be based on the pro-rata
portion of the Executive’s Base Salary which is paid to the Executive in 2014
(not the full amount of such Base Salary).

(c) Payment of the amount, if any, of any bonus the Executive may become
entitled to receive pursuant to the terms of the MICP shall be made to the
Executive in accordance with the terms of the MICP. The amount and timing of
payment of any cash compensation which the Executive may be entitled to receive
as a result of his participation in the MSPP shall be determined pursuant to the
terms of the MSPP. The issuance of shares of common stock of the Company to
which he may be entitled with respect to restricted stock units awarded to the
Executive under the terms of the LTIP and the payment to the Executive of cash
to which he may be entitled with respect performance stock units awarded to the
Executive under the terms of the LTIP shall be made to the Executive in
accordance with the terms of the applicable restricted stock unit awards and
performance stock unit awards made to the Executive under the LTIP. The
Executive shall also be entitled to additional bonuses which the Compensation
Committee, in its sole discretion, may determine and approve.

2.03 Reimbursement of Expenses. The Company shall reimburse the Executive for
all reasonable expenses which the Executive may, from time to time, incur on
behalf of the Company in the performance of his responsibilities and duties
under this Agreement, provided that the Executive accounts to the Company for
such expenses in the manner prescribed by the Company.

2.04 Tax Qualified Plans. The Executive shall be entitled to participate in the
tax qualified 401(k) plan maintained by the Company for employees of the Company
who are employed at the Company’s corporate offices and any other tax qualified
plans which the Company may, from time to time, maintain for employees of the
Company who are employed at the Company’s corporate headquarters.

2.05 Group Welfare Benefits. During the period of the Executive’s employment
under the terms of this Agreement, the Executive shall be eligible to
participate in the group health and welfare benefits plans and programs which
are maintained by the Company for exempt salaried employees employed at the
Company’s corporate offices. Notwithstanding the foregoing, the Company shall
have no obligation to maintain or provide such group welfare

 

3



--------------------------------------------------------------------------------

benefits to the Executive unless the Executive pays to the Company, on a monthly
basis, the employee portion of any costs associated with the maintenance and
provision of such benefits by the Company, such costs to be determined on the
same basis as for other plan participants who are employed by the Company at the
Company’s corporate headquarters. In addition, during the period of the
Executive’s employment under the terms of this Agreement, the Executive shall be
eligible to participate in the group health and welfare plans and programs on
the same basis as may be provided or maintained by the Company for its executive
officers.

2.06 Vacation and Other Benefits. Notwithstanding anything to the contrary
contained in the vacation policy of the Company in effect for salaried employees
of the Company employed at the Company’s corporate headquarters (such policy
being hereinafter the “Vacation Policy”), during each full year of the
Executive’s employment hereunder, the Executive shall be entitled to five
(5) weeks of paid vacation in addition to U.S. holidays on which salaried
employees employed at the Company’s corporate offices are not required to report
to work. Except as otherwise provided in the preceding sentence, the Executive’s
rights to payment of vacation pay shall be determined by the Vacation Policy. In
addition, the Executive shall be entitled to receive all other employment
benefits and participate in such other employee benefit plans on the same basis
as may, from time to time, be provided or maintained by the Company for
executive officers.

ARTICLE 3.

Term and Termination

3.01 Term.

(a) The period of employment of the Executive under this Agreement (hereinafter
the “Term”) shall begin on the date hereof and continue until terminated by the
Company, with or without ‘Cause” (as hereinafter defined), by the Executive in a
termination which does or does not constitute a “Good Reason Termination” (as
hereinafter defined), as a result of the Executive’s death, as a result of the
Executive’s Retirement (as hereinafter defined) or, by the Company or the
Executive as a result of the Executive’s suffering of a “Disability” (as
hereinafter defined).

3.02 Termination For Cause. The Company may terminate the Executive’s employment
hereunder at any time for Cause (as defined below), by delivering to the
Executive a written notice of termination setting forth the date on which such
termination is to be effective and specifying in reasonable detail the facts and
circumstances claimed to provide a basis for the termination.

For purposes of this Agreement, the Company shall have “Cause” to terminate the
Executive’s employment hereunder if the Executive has engaged in egregious acts
or omissions which have resulted in material injury to the Company and its
business; provided that, the Executive shall not, under any circumstances, be
deemed to have engaged in egregious acts or omissions if: (a) the acts or
omissions have been committed or omitted by the Executive in connection with the
implementation of policies or procedures or strategic initiatives which have
been disclosed to the Board of Directors of the Company; and (b) the Board of
Directors of the Company has not directed the Executive not to implement any
such policies, procedures or strategic initiatives.

 

4



--------------------------------------------------------------------------------

3.03 Termination Without Cause. The Company may, at any time on or after the
date hereof, upon direction by the Board of Directors, terminate the Executive’s
employment, without Cause (as “Cause” is defined in Section 3.02 above), by
delivering a written notice of termination to the Executive. Upon delivery by
the Company to the Executive of a written notice of termination as provided for
herein, the Executive’s employment hereunder shall be terminated effective as of
the first day following the end of the ninety (90) day period beginning on the
day following the date the Company delivers the written notice of termination to
the Executive. Notwithstanding the fact that the effective date of termination
of the Executive by the Company without Cause is not effective until the end of
first day following the end of the ninety (90) day period beginning on the day
following the date the Company delivers the written notice of termination to the
Executive, the Executive shall, if directed by the Company in the written notice
which it delivers to the Executive, cease performing any duties for the Company
and refrain from entering any premises at which the operations of the Company or
any of its subsidiaries is conducted. In the event that the Company provides the
Executive the written direction described in the preceding sentence, the Company
shall continue to be obligated to pay the Executive the regular installments of
his then applicable Base Salary and other benefits as though he continued to
perform his services for the Company through the end of the ninety (90) day
period beginning on the day following the date the Company delivers the written
notice of termination to the Executive.

3.04 Termination by the Executive.

(a)    (a) The Executive may terminate his employment hereunder at any time by
delivering a written notice of termination to the Company. Upon delivery by the
Executive to the Company of a written notice of termination as provided for
herein, the Executive’s employment hereunder shall be terminated effective as of
the end of the ninety (90) day period beginning on the day following the date on
which the Executive delivers the written notice of termination to the Company.
Notwithstanding the fact that the effective date of termination by the Executive
of his employment with the Company is not effective until the end of first day
following the end of the ninety (90) day period beginning on the day following
the date the Executive delivers written notice of termination to the Company,
the Executive shall, if directed by the Company in a written notice which it
delivers to the Executive at any time after receipt by the Company of a written
notice of termination from the Executive, cease performing any duties for the
Company and refrain from entering any premises at which the operations of the
Company or any of its subsidiaries is conducted. In the event that the Company
provides the Executive the written direction described in the preceding
sentence, the Company shall continue to be obligated to pay the Executive the
regular installments of his then applicable Base Salary and other benefits as
though he continued to perform his services for the Company through the end of
the through the end of the ninety (90) day period beginning on the day following
the date the Executive delivers written notice of termination of his employment
to the Company. If the Executive delivers to the Company written notice of his
intent to terminate his employment with the Company and the termination is not a
“Good Reason Termination” as described in Section 3.04(b) below or a “No-Fault
Termination” as described in Section 3.04(c) below, and if, following the
Company’s receipt of such written notice, the Company delivers the Executive the
written direction (contemplated above) which instructs the Executive to cease
performing duties

 

5



--------------------------------------------------------------------------------

for the Company, the fact that the Executive has been relieved of his duties by
the Company shall not be deemed or construed to provide a basis for the
Executive to claim that he has terminated his employment in a termination which
constitutes a “Good Reason Termination” and shall not be deemed or construed to
provide the Executive a basis for claiming that his employment has been
terminated by the Company without “Cause”.

(b) For purposes of this Agreement, the Executive’s termination of his
employment pursuant to this Section 3.04 shall be deemed to be a “Good Reason
Termination” if: (i) one or more of the events described in the following
sentence has occurred; (ii) the Executive has, no later than ninety (90) days
following the occurrence of any such event, provided written notice to the
Company that the event has occurred and that the Executive intends to terminate
his employment with the Company unless, within thirty (30) days following the
receipt of such notice, the Company fully and completely restores the Executive
to the position which he would have been in had such event not occurred; and
(iii) the Company does not, within thirty (30) days following the receipt of the
written notice described in the foregoing clause, fully and completely restore
the Executive to the position he would have been in had such event not occurred.
The events referred to in the foregoing definition of a Good Reason Termination
are as follows:

(A) the Executive’s annual Base Salary and/or annual or long term cash or equity
based bonus opportunity as a percentage of his Base Salary is reduced or any
other material compensation or benefit arrangement for the Executive is reduced
(and such reduction in the Executive’s Base Salary, annual or long term cash or
equity based bonus opportunity or other material compensation or benefit
arrangement is not made in accordance with a reduction in the base salaries,
bonus opportunity or other material compensation payable to a majority of the
other executive officers of the Company);

(B) the Executive’s duties or responsibilities are changed in a manner with the
result that the Executive’s new duties and responsibilities are: (I) materially
greater than the Executive’s duties and responsibilities immediately prior to
such change and such change in the Executive’s duties and responsibilities is
not accompanied by a mutually agreeable increase in compensation, including Base
Salary and annual and long term cash and equity incentive compensation
opportunities; or (II) decreased or otherwise limited so as to be inconsistent
with the Executive’s position (including status, offices, title and reporting
requirements) immediately prior to the change in the Executive’s duties;

(C) the Executive’s authority is: (I) materially increased, without the
Executive’s consent and without a mutually agreeable increase in compensation,
including Base Salary and annual and long-term cash and equity incentive
compensation opportunities, of the Executive; or (II) reduced or otherwise
limited, in each case so as to be inconsistent with the

 

6



--------------------------------------------------------------------------------

authority which accompanied the Executive’s position immediately prior to the
change in the Executive’s authority; and

(D) any other material breach of this Agreement by the Company, without the
Executive’s consent.

(c) If the Executive delivers written notice of his intent to terminate his
employment with the Company to the Company at any time during the fifteen
(15) day period beginning on the first day following the first anniversary of
the date first set forth above in this Agreement, the termination of the
Executive’s employment shall be effective at the time provided for by
Section 3.04(a) above and, for purposes of this Agreement, the termination of
the Executive’s employment with the Company shall be deemed to be a “No-Fault
Termination”. For the avoidance of doubt, if the Executive delivers written
notice of his intent to terminate his employment to the Company on any day other
than a day which occurs during the fifteen (15) day period described in the
preceding sentence, the termination of the Executive’s employment which occurs
as a result of the delivery of any such notice shall not be deemed to be a
“No-Fault Termination”.

3.05 Disability. If, during the period of the Executive’s employment hereunder,
it is determined by either the Company or the Executive that the Executive
suffers from a Total and Permanent Disability, the party that makes the
determination that the Executive suffers from a Total and Permanent Disability
shall provide written notice to the other party of such determination and,
effective as of the last day of the calendar month in which such written notice
is delivered, the Executive’s employment with the Company hereunder shall be
deemed to be terminated. For purposes of this Agreement, the Executive shall be
deemed to suffer from a Total and Permanent Disability if the Executive is
unable to perform the material and substantial duties of the Executive’s
position due to any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than twelve (12) months.

3.06 Retirement. The Executive shall be eligible to retire from his employment
effective at any time on or after the later of date he attains age sixty
(60) and the fifth anniversary of the effective date of his employment with the
Company (the later of such two dates being hereinafter the “Retirement
Eligibility Date”). The Executive may retire at any time on or after the
Retirement Eligibility Date by delivering to the Company a written notice of his
intent to terminate his employment with the Company and retire, which written
notice shall set forth the date on which such retirement (and its related
termination of employment) is to be effective (such date being hereinafter the
Executive’s “Retirement Date”) and shall be delivered to the Company not less
than ninety (90) days prior to the Executive’s Retirement Date. Upon delivery by
the Executive to the Company of the written notice of his intent to terminate
his employment hereunder and retire (as provided for above) the Executive shall
be deemed to have retired from his employment with the Company effective as of
the Executive’s Retirement Date. Any termination of the Executive’s employment
in accordance with this Section 3.06 shall, for purposes of this Agreement, be
deemed to be a “Retirement”.

 

7



--------------------------------------------------------------------------------

ARTICLE 4.

Confidentiality; Non-Compete Provisions

4.01 Confidentiality. During the period of the Executive’s employment hereunder
and for a period of three (3) years following a termination, for any reason
whatsoever, of the Executive’s employment hereunder, the Executive agrees that
he will not, without the written consent of the Board of Directors of the
Company, disclose to any person (other than a person to whom disclosure is
reasonably necessary or appropriate in connection with the performance by the
Executive of his duties as an executive of the Company or to a person as
required by any order or process of any court or regulatory agency) any
confidential information obtained by the Executive while in the employ of the
Company with respect to any management strategies, policies or techniques or
with respect to any products, improvements, formulae, designs or styles,
processes, customers, methods of distribution, or methods of manufacture of the
Company or any of its subsidiaries; provided, however, that confidential
information shall not include any information known generally to the public
(other than as a result of unauthorized disclosure by the Executive) or any
information of a type not otherwise considered confidential by persons engaged
in the same business or a business similar to that conducted by the Company.

4.02 Non-Compete. During a period of three (3) years after the date of any
termination of the Executive’s employment hereunder, the Executive will not,
directly or indirectly, own, manage, operate, control or participate in the
ownership, management, operation or control of, or be connected as an officer,
employee, partner, director or otherwise with, or have any financial interest
in, or aid or assist anyone else in the conduct of, any business which competes
with any business conducted by the Company or with any group, division or
subsidiary of the Company in any geographic area where such business is being
conducted at the time of such termination (any such business, subject to the
provisions of Section 4.03 below, being hereinafter referred to as a
“Competitive Operation”). Ownership by the Executive of 2% or less of the voting
stock of any publicly held Company shall not constitute a violation of this
Section 4.02.

4.03 Competitive Operation. For purposes of Section 4.02 hereof: (a) a business
shall not be deemed to be a Competitive Operation unless: (i) 10% or more of the
consolidated gross sales and operating revenues of the Company is derived from
such business; or (ii) 10% or more of the consolidated assets of the Company are
devoted to such business; and (b) a business which is conducted by the Company
at the time of the Executive’s termination and which subsequently is sold or
discontinued by the Company shall not, subsequent to the date of such sale or
discontinuance, be deemed to be a Competitive Operation within the meaning of
Section 4.02 hereof.

4.04 Non-solicitation of Employees. During a period of three (3) years after the
date of any termination of the Executive’s employment hereunder, the Executive
will not, solicit or offer to employ any individuals that are employees of the
Company or any of its subsidiaries or wholly owned limited liability companies
(including any executive officers of the Company) at the time the Executive’s
employment is terminated; provided that, the limitation on the right of the
Executive to solicit or offer to employ individuals as contained in this Section
shall not apply to any such individuals who, either before or after the
termination of the Executive’s

 

8



--------------------------------------------------------------------------------

employment hereunder, have terminated their employment with the Company, its
subsidiaries and its wholly owned limited liability companies.

ARTICLE 5.

Death and Disability Benefits

5.01 Death Benefits.

(a) If: (a) the Executive dies during the period of the Executive’s employment
hereunder; then (b) the Company shall cause the beneficiary of the Executive
(or, if none, the personal representative of the Executive’s estate) to be paid
any benefits payable to the beneficiaries of the Executive on account of the
Executive’s death as provided for by the terms of: (i) any life insurance
policies maintained by the Company for the benefit of the Executive; (ii) the
Company’s 401(k) plan; (iii) any cash payments the Executive may be entitled to
receive as a result of his participation in the MSPP; (iv) any equity based
incentive compensation awards granted to the Executive in connection with the
LTIP; (v) any awards of restricted stock, restricted stock units, performance
stock units, options or other equity type awards granted to the Executive under
the terms of the Omnibus Plan or otherwise granted to the Executive; and
(vi) any tax qualified retirement plans maintained by the Company.

5.02 Disability Benefits. If: (a) the Executive’s employment is terminated as a
result of his suffering of a Total and Permanent Disability; then (b) the
Company shall cause the Executive to be paid any benefits payable to the
Executive on account of his suffering of a Total and Permanent Disability under
the terms of: (i) any disability insurance policies maintained by the Company
for the benefit of the Executive; (ii) the Company’s 401(k) plan; (iii) any cash
payments the Executive may be entitled to receive as a result of his
participation in the MSPP; (iv) any equity based incentive compensation awards
granted to the Executive in connection with the LTIP; (v) any awards of
restricted stock, restricted stock units, performance stock units, options or
other equity type awards granted to the Executive under the Omnibus Plan or
otherwise granted to the Executive; and (vi) any tax qualified retirement plans
maintained by the Company; and (c) the Company shall pay to the Executive, in
equal monthly installments, for each twelve (12) month period beginning on the
first day following the date the Executive’s employment is terminated due to a
Total and Permanent Disability and for each twelve (12) month period which
begins on each anniversary of the first day following the date the Executive’s
employment is terminated due to a Total and Permanent Disability (an
“Anniversary Date”), an amount equal to (i) sixty percent (60%) of the
Executive’s annual Base Salary in effect at the rate in effect on the date his
employment is terminated as a result of his suffering of a Total and Permanent
Disability; minus (ii) the sum of (A) the monthly amounts, if any, payable to
the Executive under the terms of any disability benefit plans maintained by the
Company and in which the Executive was a participant at the time his employment
is terminated due to his suffering of a Total and Permanent Disability; (B) the
monthly amount of all social security, retirement or disability benefits payable
to the Executive by any agency of the United States Government, the Canadian
Government, the State of New York and/or the Province of Ontario for each such
twelve (12) month period; and (C) without duplication of any amount payable to
the Executive under the terms of any disability benefit plan referred to in
Section 5.02(c)(ii)(A) above, the monthly amounts payable to the Executive
pursuant to any policies of disability insurance maintained by the Company. The
monthly payments to be made to the Executive

 

9



--------------------------------------------------------------------------------

pursuant to Section 5.02(c) above in connection with a termination of his
employment due to his suffering of a Total and Permanent Disability shall cease
and the Company shall have no further obligation to make any such payments to
the Executive effective as of the calendar month immediately following the date
in which the Executive attains age sixty five (65) or, if earlier, effective as
of the calendar month immediately following the death of the Executive.

ARTICLE 6.

Severance and Effects of Termination

6.01 Effect of Termination for Cause. In the event the Executive’s employment
with the Company is terminated by the Company for Cause (as permitted by
Section 3.02 hereof) on the first date following the effective date of such
termination that employees of the Company who are employed at the Company’s
corporate headquarters are paid a regular installment of their base salary (any
such date that employees of the Company who are employed at the Company’s
corporate headquarters are paid a regular installment of their base salary being
hereinafter a “Pay Date”), the Company shall pay to the Executive, less
applicable payroll and withholding taxes, any installment of his Base Salary
which is accrued and unpaid as of the date the termination of the Executive’s
employment becomes effective. After the amount required to be paid to the
Executive by the preceding sentence has been paid, the Company shall have no
further obligation to pay the Executive any additional Base Salary, compensation
or bonuses and, except as otherwise provided in Section 6.06(a), no further
obligation to pay to or provide the Executive any other benefits. For purposes
of this Agreement, monthly installments of the Executive’s Base Salary shall not
be deemed to be “accrued” if they represent pay for services that would have
been rendered after the date on which the termination of the Executive’s
employment is effective.

6.02 Effect of Termination Without Cause.

(a)    (a) In the event that the Executive’s employment is terminated by the
Company, without Cause (pursuant to Section 3.03 hereof), the Company shall pay
to the Executive; (i) any installment of his Base Salary which is accrued and
unpaid as of the date the termination of the Executive’s employment becomes
effective, less applicable payroll and withholding taxes, which payment shall be
made in one lump sum on the first Pay Date following the effective date of such
termination; and (ii) if the Executive is entitled to payment of an annual bonus
under the terms of the MICP for the calendar year ending immediately prior to
the calendar year in which his employment is terminated and such bonus has not
been paid to the Executive prior to the date his employment is terminated, the
Company shall pay the amount of any such bonus to the Executive, less applicable
payroll and withholding taxes, on the same date that bonuses under the MICP for
the calendar year ending immediately prior to the calendar year in which the
termination of the Executive’s employment becomes effective are paid.

(b) In addition to the amounts described in Section 6.02(a) above, in the event
that the Executive’s employment is terminated by the Company, without Cause
(pursuant to Section 3.03 hereof), provided that, within forty-five (45) days
following the date the Company delivers to the Executive a waiver and release in
the standard form used by the Company (hereinafter the “Waiver and Release”),
the Executive executes and delivers such Waiver and Release to the Company and
does not revoke such Waiver and Release as permitted by the

 

10



--------------------------------------------------------------------------------

Waiver and Release, the Company shall pay to the Executive an amount (less
applicable payroll and withholding taxes) equal to: (i) one and seventy five
hundredths (1.75) multiplied by (ii) the Executive’s then applicable Base
Salary, of which amount, an amount equal to the Executive’s then applicable Base
Salary shall be paid in twelve (12) consecutive calendar months and in
substantially equal installments beginning on the Pay Date as determined
pursuant to the following provisions of this Section 6.02(b) and the remaining
portion of which (equal to seventy five hundredths (.75) of the Executive’s Base
Salary) shall be paid to the Executive in one lump sum payment, less applicable
payroll and withholding taxes, on the Pay Date as determined pursuant to the
following provisions of this Section 6.02(b). If the date on which the
termination of the Executive’s employment becomes effective occurs at any time
during the period beginning on December 23 of a calendar year and ending on
November 8 of the immediately following calendar year, payment of the lump sum
payment and the first installment of the Executive’s Base Salary provided for by
the preceding sentence shall be made on the first Pay Date which occurs after
the end of the eight (8) day period beginning on the date the Executive delivers
the executed Waiver and Release to the Company. In the event that the date on
which the termination of the Executive’s employment becomes effective occurs at
any time between November 9 and December 22 of a calendar year, the date on
which the payments required to be made to the Executive by the first sentence of
this Section 6.02(b) shall begin (in the case of the installments provided for)
and be made (in the case of the lump sum payment provided for) on the first Pay
Date which occurs after the end of the calendar year or, if later, the first Pay
Date which occurs after the end of the eight (8) day period beginning on the
date the Executive delivers the executed Waiver and Release to the Company.

(c) Notwithstanding anything to the contrary contained in Section 6.02(b), the
payments to be made to the Executive pursuant to this Section 6.02 in connection
with a termination of his employment without Cause are intended to be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii). Accordingly, to the
extent that the payments to be made to the Executive pursuant to this
Section 6.02 and any other payments payable to the Executive in connection with
the Executive’s involuntary separation from service do not qualify for or
otherwise exceed the limit set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) or any similar limit promulgated by the U.S.
Treasury or the IRS, the portion of the payments required to be made to the
Executive pursuant to this Section 6.02 and the portion of any other payments to
be made to the Executive in connection with his involuntary separation from
service which do not qualify for or otherwise exceed any such limit, as
determined by the Company in its sole discretion, shall be paid no later than
the fifteenth (15th) day of the third (3rd) month following the end of the tax
year in which the date the termination of the Executive’s employment becomes
effective.

(d) After the amounts required to be paid to the Executive by Section 6.02(a)
and Section 6.02(b) have been paid, the Company shall have no further obligation
to pay the Executive any additional Base Salary, compensation or bonuses and,
except as otherwise provided in Section 6.06 hereof, no further obligation to
pay to or to provide the Executive any other benefits.

6.03 Effect of Termination by the Executive.

 

11



--------------------------------------------------------------------------------

(a)    (a) In the event that the Executive’s employment is terminated by the
Executive as permitted by Section 3.04 hereof, the Company shall pay to the
Executive; (i) any installment of his Base Salary which is accrued and unpaid as
of the date the termination of the Executive’s employment becomes effective,
less applicable payroll and withholding taxes, which payment shall be made in
one lump sum on the first Pay Date following the effective date of such
termination; and (ii) if the Executive is entitled to payment of an annual bonus
under the terms of the MICP for the calendar year ending immediately prior to
the calendar year in which his employment is terminated and such bonus has not
been paid to the Executive prior to the date his employment is terminated, the
Company shall pay the amount of any such bonus to the Executive, less applicable
payroll and withholding taxes, on the same date that bonuses under the MICP for
the calendar year ending immediately prior to the calendar year in which the
termination of the Executive’s employment becomes effective are paid. After the
amount required to be paid to the Executive by the preceding sentence has been
paid, unless the termination of the Executive’s employment is deemed to be a
“Good Reason Termination” (as defined in Section 3.04(b) hereof) or a “No-Fault
Termination (as defined in Section 3.04(c) hereof), the Company shall have no
further obligation to pay the Executive any additional Base Salary, compensation
or bonuses, and, except as otherwise provided by Section 6.06 hereof, no further
obligation to pay to or provide the Executive any other benefits.

(b) In the event that the Executive’s employment is terminated by the Executive
as permitted by Section 3.04 hereof, and the termination is determined to be a
“Good Reason Termination” (as defined in Section 3.04(b) hereof) or a “No-Fault
Termination” (as defined in Section 3.04(c) hereof), provided that, within
forty-five (45) days following the date the Company delivers a Waiver and
Release to the Executive, the Executive executes and delivers such Waiver and
Release to the Company and does not revoke such Waiver and Release as permitted
by the Waiver and Release, the Company shall pay to the Executive an amount
equal to: (i) one and seventy five hundredths (1.75) multiplied by (ii) the
Executive’s then applicable Base Salary, of which amount, an amount equal to the
Executive’s then applicable Base Salary shall be paid in twelve (12) consecutive
calendar months and in substantially equal installments beginning on the Pay
Date as determined pursuant to the following provisions of this Section 6.03(b)
and the remaining portion of which (equal to seventy five hundredths (.75) of
the Executive’s Base Salary) shall be paid to the Executive in one lump sum
payment, less applicable payroll and withholding taxes, on the Pay Date as
determined pursuant to the following provisions of this Section 6.03(b). If the
date on which the termination of the Executive’s employment becomes effective
occurs at any time during the period beginning on December 23 of a calendar year
and ending on November 8 of the immediately following calendar year, payment of
the lump sum payment and the first installment of the Executive’s Base Salary
provided for by the preceding sentence shall be made on the first Pay Date which
occurs after the end of the eight (8) day period beginning on the date the
Executive delivers the executed Waiver and Release to the Company. In the event
that the date on which the termination of the Executive’s employment becomes
effective occurs at any time between November 9 and December 22 of a calendar
year, the date on which the payments required to be made to the Executive by the
first sentence of this Section 6.03(b) shall begin (in the case of the
installments provided for) and be made (in the case of the lump sum payment
provided for) shall be the first Pay Date which occurs after the end of the
calendar year or, if later, the first Pay Date which occurs after the end of the
eight (8) day period beginning on the date the Executive

 

12



--------------------------------------------------------------------------------

delivers the executed Waiver and Release to the Company.

(c) Notwithstanding anything to the contrary contained in Section 6.03(b), the
payments to be made to the Executive pursuant to this Section 6.03 in connection
with a termination of the Executive’s employment in a termination which is
determined to be a Good Reason Termination are intended to be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii). Accordingly, to the
extent that the payments to be made to the Executive pursuant to this
Section 6.03 and any other payments payable to the Executive in connection with
the Executive’s involuntary separation from service do not qualify for or
otherwise exceed the limit set forth in Treasury Regulation
Section 1.409A-1(b)(9)(iii)(A) or any similar limit promulgated by the U.S.
Treasury or the IRS, the portion of the payments required to be made to the
Executive pursuant to this Section 6.03 and the portion of any other payments to
be made to the Executive in connection with his involuntary separation from
service which do not qualify for or otherwise exceed any such limit, as
determined by the Company in its sole discretion, shall be paid no later than
the fifteenth (15th) day of the third (3rd) month following the end of the tax
year in which the date the termination of the Executive’s employment becomes
effective.

(d) After the amount, if any, required to be paid to the Executive pursuant to
Section 6.03(a) hereof and the amount, if any, required to be paid to the
Executive pursuant to Section 6.03(b) hereof has been paid, the Company shall
have no further obligation to pay the Executive any additional Base Salary,
compensation or bonuses and, subject to the provisions of Section 6.06 hereof,
no further obligation to pay to or to provide the Executive any other benefits.

6.04 Effect of Termination Due to Disability. In the event that the Executive’s
employment with the Company is terminated as a result of his suffering of a
Total and Permanent Disability as described in Section 3.05 hereof, on the first
Pay Date following the effective date of such termination, the Company shall pay
to the Executive, less applicable payroll and withholding taxes, any installment
of his Base Salary which is accrued and unpaid as of the date the termination of
the Executive’s employment becomes effective. In addition, if the Executive is
entitled to payment of an annual bonus under the terms of the MICP for the
calendar year ending immediately prior to the calendar year in which his
employment is terminated and such bonus has not been paid to the Executive prior
to the date his employment is terminated, the Company shall pay the amount of
any such bonus to the Executive, less applicable payroll and withholding taxes,
on the same date that bonuses under the MICP for the calendar year ending
immediately prior to the calendar year in which the termination of the
Executive’s employment becomes effective are paid. After the amounts, if any,
required to be paid to the Executive by the preceding provisions of this
Section 6.04 have been paid, except as otherwise provided in Section 5.02 above
and in Section 6.06 hereof, the Company shall have no further obligation to pay
the Executive any additional Base Salary, compensation, bonuses or other
benefits.

6.05 Effect of Retirement. In the event of the Retirement of the Executive as
provided for in Section 3.06 hereof, the Company shall pay to the Executive,
less applicable payroll and withholding taxes, any installment of his Base
Salary which is accrued and unpaid as of the date the termination of the
Executive’s employment becomes effective. In addition, if the Executive

 

13



--------------------------------------------------------------------------------

is entitled to payment of an annual bonus under the terms of the MICP for the
calendar year ending immediately prior to the calendar year in which his
employment is terminated and such bonus has not been paid to the Executive prior
to the date his employment is terminated, the Company shall pay the amount of
any such bonus to the Executive, less applicable payroll and withholding taxes,
on the same date that bonuses under the MICP for the calendar year ending
immediately prior to the calendar year in which the termination of the
Executive’s employment becomes effective are paid. After the amounts, if any,
required to be paid to the Executive by the preceding provisions of this
Section 6.05 have been paid, the Company shall have no further obligation to pay
the Executive any additional Base Salary, compensation or bonuses and, except as
otherwise provided in Section 6.06 hereof, no further obligation to pay to or
provide the Executive any other benefits.

6.06 Obligations Which Survive Termination.

(a)    (a) Nothing in this Agreement shall be deemed to limit the Executive’s
rights to receive or the obligation of the Company to pay or provide for the
Executive and his beneficiaries any benefits accrued by the Executive at any
time under the terms of the Company’s 401(k) plan.

(b) If the Executive’s employment is terminated for “Cause” or by the Executive
in a termination which does not constitute a “Good Reason Termination” or a
“No-Fault Termination”, the Executive shall not be entitled to receive any
portion of the annual cash bonus that would be payable to the Executive for the
year in which his employment is terminated.

(c) If the Executive’s employment is terminated due to his Retirement, the
Executive shall be entitled to receive a pro-rata portion of the annual cash
bonus he would have been entitled to receive under the MICP had his employment
continued through the end of the calendar year in which his employment is
terminated. Payment of such pro-rata portion shall be made to the Executive on
the same date and under the same terms that annual cash bonuses for the calendar
year in which the Executive’s employment is terminated are paid under the terms
of the MICP.

(d) In connection with any termination of the Executive’s employment by the
Company for a reason other than for “Cause” or a termination of the Executive’s
employment by the Executive which is a “Good Reason Termination” or a “No-Fault
Termination”, notwithstanding anything to the contrary contained in any equity
based compensation awards made to the Executive on or after the date hereof,
including, but not limited to, restricted stock unit awards held by the
Executive in connection with his participation in the MSPP, and restricted stock
units held by the Executive in connection with his participation in the LTIP,
the Executive shall be entitled to full accelerated vesting of all then
outstanding restricted stock units and stock options and where applicable,
payment of cash or common stock of the Company therefor, but, in any case, only
to the extent that the amounts required to be paid to the Executive under the
terms of any such equity based compensation awards have not been paid prior to
the date the termination of the Executive’s employment becomes effective. With
respect to performance stock units held by the Executive where the performance
period has not yet been

 

14



--------------------------------------------------------------------------------

completed, the number of performance stock units will be determined after the
completion of the performance period based on the achievement of the performance
targets contained in the award, and the amount payable will be paid to the
Executive within seventy five (75) days after the completion of the performance
period or, if later, at the end of the eight (8) day period beginning on the
date the Executive delivers the executed Waiver and Release to the Company
provided that the Executive has not revoked the Waiver and Release during such
period. The amount of the payment to be made to the Executive with respect to
the performance stock units for which the performance period has not been
completed as of the date the termination of the Executive’s employment becomes
effective shall be equal to the number of performance units earned (as
determined after the end of the applicable performance period) multiplied by the
average of the closing prices per share of the Company’s common stock for the 90
calendar days of the year immediately preceding the date payment of the
performance stock unit award is made to the Executive. With respect to
performance stock units held by the Executive where the performance period has
been completed as of the date the termination of the Executive’s employment
becomes effective, the amount payable to the Executive with respect to such
performance stock unit award will be paid to the Executive within 30 days after
the completion of the performance period for such performance stock units or, if
later, at the end of the eight (8) day period beginning on the date the
Executive delivers the executed Waiver and Release to the Company provided that
the Executive has not revoked the Waiver and Release during such period. The
amount of the payment to be made to the Executive with respect to the
performance stock units for which the performance period has been completed as
of the date the termination of the Executive’s employment becomes effective
shall be equal to the number of performance units earned (as determined after
the end of the applicable performance period) multiplied by the average of the
closing prices per share of the Company’s common stock for the 90 calendar days
immediately preceding the date the termination of the Executive’s employment
becomes effective. For avoidance of doubt, the payments to be made to Executive
in connection with performance stock units shall be made in accordance with the
timing set forth above, however, for purposes of compliance with Section 409A,
payments shall be paid during the calendar year that begins following the end of
the relevant performance period. Except as provided above with respect to
payments to be made to the Executive in connection with performance stock units
held by the Executive as of the date the termination of his employment becomes
effective, the time of the payment of cash or common stock of the Company which
is payable to the Executive pursuant to the terms of any such equity based
compensation awards made to the Executive under the terms of the Omnibus Plan
shall be determined pursuant to the provisions of such equity based compensation
awards.

6.07 Section 280G. Payments under this Agreement shall be made without regard to
whether the deductibility of such payments (or any other payments to or for the
benefit of the Executive) would be limited or precluded by Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and without regard to
whether such payments (or any other payments) would subject the Executive to the
federal excise tax levied on certain “excess parachute payments” under
Section 4999 of the Code; provided, that if the total of all payments to or for
the benefit of the Executive (whether under this Agreement or otherwise), after
reduction for all state and federal taxes (including the tax described in
Section 4999 of the Code, if applicable) with respect to such payments
(“Executive’s total after-tax payments”), would be increased by the limitation
or elimination of any payment under this Agreement, amounts

 

15



--------------------------------------------------------------------------------

payable under this Agreement shall be reduced to the extent, and only to the
extent, necessary to maximize the Executive’s total after-tax payments (the
“required reduction amount”). The determination as to whether and to what extent
payments under this Agreement are required to be reduced in accordance with the
preceding sentence shall be made at the Company’s expense by a Certified Public
Accountant selected by mutual agreement of the Company and the Executive (the
“Outside Firm”). In the event of any mistaken underpayment or overpayment under
this Section 6.07, as determined by the Outside Firm, the amount of such
underpayment or overpayment shall forthwith be paid to the Executive or refunded
to the Company, as the case may be, with interest at 120% of the applicable
Federal rate provided for in Section 7872(f)(2) of the Code. Any reduction in
payments required by this Section 6.07 shall be applied in the following
order: (i) stock options or stock appreciation rights whose exercise price
exceeds the fair market value of the optioned stock (“Underwater Awards”)
(ii) Full Credit Payments (as defined below) that are payable in cash,
(iii) non-cash Full Credit Payments that are then taxable, (iv) non-cash Full
Credit Payments that are not then taxable (v) Partial Credit Payments (as
defined below) and (vi) non-cash employee welfare benefits. In each case,
reductions shall be made in reverse chronological order such that the payment or
benefit owed on the latest date following the occurrence of the event triggering
the excise tax will be the first payment or benefit to be reduced (with
reductions made pro-rata in the event payments or benefits are owed at the same
time). “Full Credit Payment” means a payment, distribution or benefit, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, that if reduced in value by one dollar reduces the
amount of the parachute payment (as defined in Section 280G of the Code) by one
dollar, determined as if such payment, distribution or benefit had been paid or
distributed on the date of the event triggering the excise tax. “Partial Credit
Payment” means any payment, distribution or benefit that is not a Full Credit
Payment. In no event shall Executive have any discretion with respect to the
ordering of payment reductions.

ARTICLE 7.

Miscellaneous

7.01 Amendments. This Agreement may not be amended or modified orally, and no
provision hereof may be waived, except in a writing signed by the parties
hereto.

7.02 Assignment. This Agreement cannot be assigned by either party hereto except
with the written consent of the other.

7.03 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the personal representatives and successors in interest of the
Executive and any successors in interest of the Company.

7.04 Applicable Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed wholly within such State except with respect to the internal
affairs of the Company and its respective stockholders, which shall be governed
by the General Company Law of the State of Delaware.

 

16



--------------------------------------------------------------------------------

7.05 Notices. All notices and other communications given pursuant to this
Agreement shall be deemed to have been properly given and received: (a) if
delivered in person, on the date delivered to the Executive or, in the case of
the Company, on the date delivered to the Senior Vice President – Human
Resources; (b) if delivered by mail, (5) U.S. business days following the
deposit of any such notice in the U.S. mail system for mailing by certified mail
or registered mail, postage prepaid, addressed to the Executive at the address
first above written or if to the Company, at its address first above written,
attention Senior Vice President – Human Resources; and (c) if delivered by
nationally recognized overnight delivery service, one U.S. business day
following the date that such notice is deposited with such nationally recognized
overnight delivery service postage prepaid, addressed to the Executive at the
address first above written or if to the Company, at its address first above
written, attention Senior Vice President – Human Resources. From time to time,
any party hereto may designate by written notice any other address or party to
which such notice or communication or copies thereof shall be sent.

7.06 Severability of Provisions. In case any one or more of the provisions
contained in this Agreement shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby and this
Agreement shall be interpreted as if such invalid, illegal or unenforceable
provision was not contained herein.

7.07 409A Savings Clause.

(a)    (a) Any payments under this Agreement that may be excluded from
Section 409A of the Internal Revenue Code of 1986, as amended (hereinafter
“Section 409A”) either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. All
provisions shall, to the maximum extent possible, be construed and interpreted
in a manner which will cause such provisions to be implemented in a manner which
complies with the applicable requirements of Section 409A and the regulations
promulgated thereunder so as to avoid subjecting the Executive to taxation under
Section 409A(a)(i)(A) of the Internal Revenue Code of 1986, as amended.

(b) Any payments to be made under this Agreement upon a termination of
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A.” Notwithstanding any other
provision of this Agreement, if at the time of the Executive’s termination of
employment, he is a “specified employee”, determined in accordance with
Section 409A, any payments and benefits provided under this Agreement or
otherwise that constitute “nonqualified deferred compensation” subject to
Section 409A that are provided to the Executive on account of his separation
from service shall not be paid until the first payroll date to occur following
the six-month anniversary of the Executive’s termination date (“Specified
Employee Payment Date”). The aggregate amount of any payments that would
otherwise have been made during such six-month period shall be paid in a lump
sum on the Specified Employee Payment Date without interest and thereafter, any
remaining payments shall be paid without delay in accordance with their original
schedule. If the Executive dies during the six-month period, any delayed
payments shall be paid to the Executive’s estate in a lump sum upon the
Executive’s death.

 

17



--------------------------------------------------------------------------------

(c) To the extent required by Section 409A, each reimbursement or in-kind
benefit provided under this Agreement shall be provided in accordance with the
following:

(i) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during each calendar year cannot affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year.

(ii) any reimbursement of an eligible expense shall be paid to the Executive on
or before the last day of the calendar year following the calendar year in which
the expense was incurred; and

(iii) any right to reimbursements or in-kind benefits under this Agreement shall
not be subject to liquidation or exchange for another benefit.

7.08 Headings. The headings of the Sections and Articles of this Agreement are
inserted for convenience only and shall not constitute a part hereof or affect
in any way the meaning or interpretation of this Agreement.

IN WITNESS WHEREOF, the Executive and the Company have caused this Agreement to
be executed as of the day and year first above written.

 

GIBRALTAR INDUSTRIES, INC.     By: /s/ Paul Murray             /s/ Frank
Heard         Name: Paul Murray     Frank Heard

Title: Senior Vice President, Human

          Resources

   

 

 

 

18